Title: From John Laurens to Timothy Pickering, 22 October 1781
From: Laurens, John
To: Pickering, Timothy


                  
                     Hd Qrs 22d Octob. 1781
                  
                  The General desires that you would forthwith order the flat bottomed boats in your possession to be transported to the most convenient launching place near York—to be delivered to the order of Monsieur de Martelli Commandg the Experiment.
                  
                     John Laurens
                     Aide
                  
               